 



Exhibit 10.1
HEALTHMARKETS 2006 MANAGEMENT OPTION PLAN
     1. Purpose. The purpose of the HealthMarkets 2006 Management Option Plan is
to attract and retain officers and other key employees for HealthMarkets, Inc.
(formerly UICI), a Delaware corporation, and its Subsidiaries (as defined below)
and to provide to such persons incentives and rewards for superior performance.
     2. Definitions. As used in this Plan:
          “409A Guidance” has the meaning provided in Section 16 of this Plan.
          “Affiliate” of a Person means any Person which directly or indirectly
controls, is controlled by, or is under common control with such Person.
          “Blackstone” means The Blackstone Group.
          “Board” means the Board of Directors of the Company and, to the extent
of any delegation by the Board to a committee (or subcommittee thereof) pursuant
to Section 13 of this Plan, such committee (or subcommittee).
          “Business Combination” has the meaning provided in Section 8 of this
Plan.
          “Change of Control” has the meaning provided in Section 8 of this
Plan.
          “Class A-1 Common Stock” means the shares of Class A-1 Common Stock,
par value $0.01 per share, of the Company or any security into which such shares
of Class A-1 Common Stock may be changed by reason of any transaction or event
of the type referred to in Section 7 of this Plan.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Company” means HealthMarkets, Inc. (formerly UICI), a Delaware
corporation.
          “Controlling Interest” in an entity will mean (x) beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the equity securities representing more than 50% of the voting power
of the outstanding equity securities of the entity.
          “Date of Grant” means the date specified by the Board on which a grant
of Option Rights shall become effective (which date shall not be earlier than
the date on which the Board takes action with respect thereto).
          “Director” means a member of the Board.
HealthMarkets Form Equity Plan

 



--------------------------------------------------------------------------------



 



          “Effective Time” has the meaning provided in Section 1.3 of the Merger
Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.
          “Fair Market Value” shall have the meaning set forth in the
Stockholders Agreement.
          “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.
          “Individual” has the meaning provided in Section 8 of this Plan.
          “IPO” shall have the meaning set forth in the Stockholders Agreement.
          “Management Objectives” means the measurable performance objective or
objectives established, when so determined by the Board, pursuant to this Plan
for Participants who have received grants of Option Rights pursuant to this
Plan. Management Objectives may be described in terms of Company-wide objectives
or objectives that are related to the performance of the individual Participant
or of the Subsidiary, division, department, region or function within the
Company or Subsidiary in which the Participant is employed. The Management
Objectives may be made relative to the performance of other corporations.
          If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable.
          “Merger Agreement” means the Agreement and Plan of Merger dated
September 15, 2005 by and among Premium Finance LLC, a Delaware limited
liability company, Mulberry Finance Co., Inc., a Delaware corporation, DLJMB IV
First Merger LLC, a Delaware limited liability company, Premium Acquisition,
Inc., a Delaware corporation (“Merger Co 1”), Mulberry Acquisition, Inc., a
Delaware corporation (“Merger Co 2”), DLJMB IV First Merger Co Acquisition Inc.,
a Delaware corporation (“Merger Co 3,” and, together with Merger Co 1 and Merger
Co 2, the “Merger Cos”) and the Company, pursuant to which each of the Merger
Cos will be merged into the Company (the “Merger”) at the Effective Time.
          “Non-Employee Director” means a director who is not an employee of the
Company or any Subsidiary.
          “Non-Qualified Stock Options” means Option Rights which are not
intended to be Incentive Stock Options.
          “Optionee” means the optionee named in an agreement evidencing an
outstanding Option Right.
HealthMarkets Form Equity Plan

-2-



--------------------------------------------------------------------------------



 



          “Option Price” means the purchase price payable on exercise of an
Option Right.
          “Option Right” means the right to purchase shares of Class A-1 Common
Stock upon exercise of an option granted pursuant to Section 4 of this Plan.
          “Outstanding Company Voting Securities” means the then-outstanding
equity securities of the Company entitled to vote generally in the election of
directors.
          “Participant” means a person who is selected by the Board to receive
Option Rights under this Plan and who is at the time an officer or other
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and shall also include each Non-Employee Director who receives an
award of Option Rights.
          “Permitted Holders” has the meaning provided in Section 8 of this
Plan.
          “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, unincorporated society or association,
trust or other entity.
          “Plan” means this HealthMarkets 2006 Management Option Plan.
          “Stockholders Agreement” means the UICI Stockholders’ Agreement by and
among investment funds affiliated with The Blackstone Group, L.P., Goldman Sachs
& Co. and DLJ Merchant Banking Partners IV, L.P., the Company, the Executive,
and other signatories thereto dated April 5, 2006, as may be amended from time
to time.
          “Subsidiary” means a corporation, company or other entity (i) more
than fifty percent (50%) of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, limited liability company, joint venture or
unincorporated association), but more than fifty percent (50%) of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company except that for purposes of determining whether any person may be
a Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which at the time the Company owns or controls,
directly or indirectly, more than fifty percent (50%) of the total combined
voting power represented by all classes of stock issued by such corporation.
          “Tandem Option” shall have the meaning assigned to such term in
Section 24 of the several agreements evidencing the grant of the Option Rights
granted to the Option Holders on May 8, 2006.
          “Ten Percent Employee” means an employee of the Company or any of its
Subsidiaries who owns Class A-1 Common Stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company.
     3. Shares Available Under this Plan. (a) Subject to adjustment as provided
in Section 3(b) and Section 7 of this Plan, the number of shares of Class A-1
Common Stock that
HealthMarkets Form Equity Plan

-3-



--------------------------------------------------------------------------------



 



may be issuable pursuant to Option Rights shall not exceed in the aggregate
1,489,741 shares of Class A-1 Common Stock, plus any shares issuable (not to
exceed 849,600 shares) pursuant to the Tandem Options to the extent that the
Option Rights with respect to which the Tandem Options are granted are not
cancelled upon grant of the Tandem Options. Subject to adjustment as provided in
Section 3(b) and Section 7 of this Plan, the number of shares of Class A-1
Common Stock that may be issuable to any single Participant during the term of
this Plan pursuant to Option Rights shall not exceed in the aggregate 1,489,741
shares of Class A-1 Common Stock, plus any shares issuable (not to exceed
849,600 shares) pursuant to the Tandem Options to the extent that the Option
Rights with respect to which the Tandem Options are granted are not cancelled
upon grant of the Tandem Options. The total number of available shares of
Class A-1 Common Stock that may be issuable upon exercise of Option Rights
intended to be Incentive Stock Options shall not exceed 1,489,741, plus any
shares issuable (not to exceed 849,600 shares) pursuant to the Tandem Options to
the extent that the Option Rights with respect to which the Tandem Options are
granted are not cancelled upon grant of the Tandem Options. Such shares may be
shares of original issuance or treasury shares or a combination thereof.
          (b) The number of shares available in Section 3(a) above shall be
adjusted to account for shares relating to options that expire, are forfeited or
are transferred, surrendered or relinquished upon the payment of any Option
Price by the transfer to the Company of shares of Class A-1 Common Stock or upon
satisfaction of any withholding amount. Upon payment in cash of the benefit
provided by any award granted under this Plan, any shares that were covered by
that award shall again be available for issue or transfer hereunder; provided,
however, that shares of Class A-1 Common Stock withheld to satisfy tax
withholding obligations shall be deemed delivered for purposes of the limitation
set forth in the third sentence of Section 3(a).
     4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Class A-1 Common Stock. Each such grant may
utilize any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:
          (a) Option Rights granted under this Plan may be (i) Incentive Stock
Options, (ii) Non-Qualified Stock Options, or (iii) combinations of the
foregoing.
          (b) Each grant shall specify the number of shares of Class A-1 Common
Stock to which it pertains subject to the limitations set forth in Section 3 of
this Plan.
          (c) Each grant shall specify an Option Price per share. The Option
Price of an Option Right may not be less than 100% of the Fair Market Value on
the Date of Grant, except that the Option Price of an Incentive Stock Option
issued to a Ten Percent Employee may not be less than 110% of the Fair Market
Value on the Date of Grant.
          (d) The Option Price shall be payable in (i) cash in the form of
currency or check or by wire transfer as directed by the Company or (ii) such
other form of consideration as is deemed acceptable by the Board.
HealthMarkets Form Equity Plan

-4-



--------------------------------------------------------------------------------



 



          (e) The Company may provide for payment of the Option Price by the
Optionee, in installments, if the Optionee so elects, with or without interest,
upon terms determined by the Board.
          (f) Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
          (g) Each grant shall specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights in the event of a Change
of Control or such other times as the Board shall determine.
          (h) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          (i) The Board may, at or after the Date of Grant of any Option Rights
(other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee.
          (j) No Option Right shall be exercisable more than 10 years from the
Date of Grant (5 years with respect to Incentive Stock Options granted to a Ten
Percent Employee).
          (k) Each grant of Option Rights shall be evidenced by an agreement
executed on behalf of the Company by an officer and delivered to the Optionee
and containing such terms and provisions, consistent with this Plan, as the
Board may approve.
          (l) Upon termination of a Participant’s employment with the Company
prior to an IPO, any shares of Class A-1 Common Stock acquired as a result of
the exercise of an Option Right shall be subject to the Call Rights as provided
in the Stockholders Agreement.
     5. Awards to Non-Employee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights.
          (a) Each grant of Option Rights awarded pursuant to this Section 5
shall be upon terms and conditions consistent with Section 4 of this Plan and
shall be evidenced by an agreement in such form as shall be approved by the
Board. Each grant shall specify an Option Price per share, which shall not be
less than 100% of the Fair Market Value on the Date of Grant. Each such Option
Right granted under the Plan shall expire not more than 10 years from the Date
of Grant and shall be subject to earlier termination as hereinafter provided.
Unless otherwise determined by the Board, such Option Rights shall be subject to
the following additional terms and conditions:
               (i) Each grant shall specify the number of shares of Class A-1
Common Stock to which it pertains subject to the limitations set forth in
Section 3 of this plan.
HealthMarkets Form Equity Plan

-5-



--------------------------------------------------------------------------------



 



               (ii) In the event of the termination of service on the Board by
the holder of any such Option Rights, other than by reason of disability or
death, the then outstanding Options Rights of such holder may be exercised to
the extent that they would be exercisable on the date that is ninety days after
the date of such termination and shall expire ninety days after such
termination, or on their stated expiration date, whichever occurs first.
               (iii) In the event of the death or disability of the holder of
any such Option Rights, each of the then outstanding Option Rights of such
holder may be exercised at any time within one (1) year after such death or
disability, but in no event after the expiration date of the term of such Option
Rights.
               (iv) If a Non-Employee Director subsequently becomes an employee
of the Company or a Subsidiary while remaining a member of the Board, any Option
Rights held under the Plan by such individual at the time of such commencement
of employment shall not be affected thereby.
               (v) Option Rights may be exercised by a Non-Employee Director
only upon payment to the Company in full of the Option Price of the shares of
Class A-1 Common Stock to be delivered. Such payment shall be made in (i) cash
in the form of currency or check or by wire transfer as directed by the Company
or (ii) such other form of consideration as is deemed acceptable by the Board.
     6. Transferability. (a) Except as otherwise determined by the Board or as
set forth in the Stockholders Agreement, no Option Right granted under this Plan
shall be transferable by a Participant other than by will or the laws of descent
and distribution. Except as otherwise determined by the Board, Option Rights
shall be exercisable during the Optionee’s lifetime only by him or her or by his
or her guardian or legal representative.
          (b) The Board may specify at the Date of Grant that part or all of the
shares of Class A-1 Common Stock that are to be issued or transferred by the
Company upon the exercise of Option Rights shall be subject to further
restrictions on transfer.
     7. Adjustments. The Board may make or provide for such substitution or
adjustments in the numbers of shares of Class A-1 Common Stock covered by
outstanding Option Rights granted hereunder, and in the kind and Option Price of
shares covered by outstanding Option Rights and/or such other equitable
substitution or adjustments as the Board, in its sole discretion, exercised in
good faith, may determine to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, extraordinary cash-dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reclassification, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Such substitutions and adjustments may include, without
limitation, canceling any and all Option Rights in exchange for cash payments
equal to the excess, if any, of the value of the consideration paid to a
shareholder of a share of Class A-1 Common Stock over the Option Price per share
subject to such Option
HealthMarkets Form Equity Plan

-6-



--------------------------------------------------------------------------------



 



Right in connection with such an adjustment event. The Board may also make or
provide for such adjustments in the aggregate number and class of shares
specified in Section 3 of this Plan as the Board in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section 7; provided, however, that any such
adjustment to the number of Incentive Stock Options available for grant
specified in Section 3(a) shall be made only if and to the extent that such
adjustment would not cause any Option intended to qualify as an Incentive Stock
Option to fail so to qualify.
     8. Change of Control. For purposes of this Plan, except as may be otherwise
prescribed by the Board in an agreement evidencing a grant made under the Plan,
a “Change of Control” shall mean if at any time any of the following events
shall have occurred:
          (a) the acquisition by any individual entity or group, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (an “Individual”),
other than Blackstone, DLJ Merchant Banking Partners IV, L.P. and Goldman, Sachs
& Co. and their respective Affiliates (the “Permitted Holders”), directly or
indirectly, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of equity securities of the Company
representing more than 50% of the voting power of the Outstanding Company Voting
Securities; provided, however, that for purposes of this subsection (a), the
following acquisitions will not constitute a Change of Control: (i) any
acquisition by the Company, (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iii) any acquisition by any Person pursuant to a
transaction which complies with clauses (i) and (ii) of subsection (b) below; or
          (b) the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the purchase of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination (including an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportion as their ownership
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, and (ii) no Person (excluding the Permitted Holders) beneficially
owns, directly or indirectly, more than a majority of the combined voting power
of the then-outstanding voting securities of such entity except to the extent
that such ownership of the Company existed prior to the Business Combination.
          (c) Notwithstanding paragraphs (a) and (b) above, in no event will a
Change of Control be deemed to occur if the Permitted Holders maintain a direct
or indirect Controlling Interest in the Company or in an entity that maintains a
direct or indirect Controlling Interest in the Company.
     9. Fractional Shares. The Company shall not be required to issue any
fractional shares of Class A-1 Common Stock pursuant to this Plan. The Board may
provide for the elimination of fractions or for the settlement of fractions in
cash.
HealthMarkets Form Equity Plan

-7-



--------------------------------------------------------------------------------



 



     10. Withholding Taxes. The Company may withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy federal, state, local
or foreign taxes (including the Participant’s FICA obligation) in connection
with any payment made or benefit realized by a Participant or other person under
this Plan or otherwise, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld. The Company may elect to have such
withholding obligation satisfied by having the Participant surrender to the
Company or any Subsidiary a portion of the Class A-1 Common Stock that is issued
or transferred to the Participant upon the exercise of an Option Right (but only
to the extent of the minimum withholding required by law), and the Class A-1
Common Stock so surrendered by the Participant shall be credited against any
such withholding obligation at the Fair Market Value of such shares on the date
of such surrender.
     11. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for options to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments or restatements, however, shall include any
provisions that are inconsistent with the terms of this Plan as then in effect
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Company.
     12. Stockholders Agreement. Class A-1 Common Stock acquired upon exercise
of an Option Right will be subject to the terms and conditions of the
Stockholders’ Agreement. The Company and Participants acknowledge that they will
agree to provide the Company with the right to require a Participant to waive
any registration rights with regard to such shares of Class A-1 Common Stock
upon an IPO, in which case the Company will implement an IPO bonus plan in cash,
stock or additional Option Rights to compensate for any such Participant’s loss
of liquidity.
     13. Administration of this Plan. (a) This Plan shall be administered by the
Board, which may from time to time delegate all or any part of its authority
under this Plan to a committee of the Board (or subcommittee thereof) consisting
of not less than two Directors appointed by the Board. If Directors constitute
“outside directors” for purposes of the exemption set forth in
Section 162(m)(4)(C) of the Code from the limitation on deductibility imposed by
Section 162(m) of the Code, then in such event such Directors (or a subset
thereof) shall be delegated authority to administer the Plan. A majority of the
committee (or subcommittee) shall constitute a quorum, and the action of the
members of the committee (or subcommittee) present at any meeting at which a
quorum is present, or acts unanimously approved in writing, shall be
HealthMarkets Form Equity Plan

-8-



--------------------------------------------------------------------------------



 



the acts of the committee (or subcommittee). To the extent of any such
delegation, references in this Plan to the Board shall be deemed to be
references to any such committee or subcommittee.
          (b) The interpretation and construction by the Board of any provision
of this Plan or of any agreement, notification or document evidencing the grant
of Option Rights and any determination by the Board pursuant to any provision of
this Plan or of any such agreement, notification or document shall be final and
conclusive. No member of the Board shall be liable for any such action or
determination made in good faith.
     14. Amendments, Etc. (a) The Board may at any time and from time to time
amend this Plan in whole or in part, including, without limitation, to comply
with applicable law, stock exchange rules or accounting rules; provided,
however, that any amendment which must be approved by the shareholders of the
Company in order to comply with applicable law shall not be effective unless and
until such approval has been obtained. Presentation of this Plan or any
amendment hereof for shareholder approval shall not be construed to limit the
Company’s authority to offer similar or dissimilar benefits under other plans
without shareholder approval.
          (b) The Board may, with the concurrence of the affected Participant
and as otherwise permitted by Section 7 hereof, cancel any agreement evidencing
Option Rights granted under this Plan. In the event of such cancellation, the
Board may authorize the granting of new Option Rights under this Plan (which may
or may not cover the same number of shares of Class A-1 Common Stock that had
been the subject of the prior option) in such manner, at such Option Price and
subject to such other terms, conditions and discretions as would have been
applicable under this Plan had the canceled Option Rights not been granted.
          (c) In case of termination of employment or, if the Participant is a
Non-Employee Director, termination of service on the Board by reason of death,
disability or normal or early retirement (as determined by the Board), or in the
case of hardship or other special circumstances, of a Participant who holds an
Option Right not immediately exercisable in full, or who holds shares of
Class A-1 Common Stock subject to any transfer restriction imposed pursuant to
Section 6(b) of this Plan, the Board may, in its sole discretion, accelerate the
time at which such Option Right may be exercised or the time when such transfer
restriction will terminate or may waive any other limitation or requirement
under any such award.
          (d) This Plan shall not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor shall it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
          (e) To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision shall be null and void with respect to such
Option Right. Such provision, however, shall remain in effect for other Option
Rights and there shall be no further effect on any provision of this Plan.
          (f) Any grant of Option Rights may require, as a condition to the
exercise, grant or sale thereof, that the Participant agree to be bound by
(i) any shareholders agreement
HealthMarkets Form Equity Plan

-9-



--------------------------------------------------------------------------------



 



among all or certain shareholders of the Company that may be in effect at the
time of exercise, grant or sale or certain provisions of any such agreement that
may be specified by the Company or (ii) any other agreement requested by the
Company.
     15. Termination. No grant shall be made under this Plan more than 10 years
after the date on which this Plan is first approved by the shareholders of the
Company, but all grants made on or prior to such date shall continue in effect
thereafter subject to the terms thereof and of this Plan.
     16. Compliance with Section 409A of the Code. The Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that a payment and/or benefit owed or due to a
Participant under the Plan is subject to Section 409A of the Code, it shall be
paid in a manner that complies with Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto
(the “409A Guidance”). Any provision of the Plan that would cause a payment
and/or benefit to fail to satisfy Section 409A of the Code shall have no force
and effect until amended to comply with Code Section 409A (which amendment may
be retroactive to the extent permitted by the 409A Guidance).
     17. Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, spin-off, or otherwise, of all or substantially
all of the business and/or assets of the Company.
     18. Unfunded Status of Plan. It is presently intended that the Plan
constitute an “unfunded” plan for incentive and deferred compensation. The Board
may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Class A-1 Common Stock or make
payments; provided, however, that unless the Board otherwise determines, the
existence of such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan.
     19. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     20. Severability. If one or more of the provisions of the Plan is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
     21. Governing Law. The interpretation, performance, and enforcement of the
Plan shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Delaware.
HealthMarkets Form Equity Plan

-10-